Title: From Jonathan Trumbull, Jr. to Timothy Pickering, 10 March 1783
From: Trumbull, Jonathan, Jr.
To: Pickering, Timothy


                        
                            sir
                            Head Quarters 10th Mar. 1783
                        
                        In Answer to a Letter written by the Comr in Chief, a Week or two ago, (several on the same Subject havg been
                            written before) to the Secty at War—respectg Standards for the Army, the follog Reply has been made.
                        "The Standards are in the Hands of the Q. Master at Camp, & have been there some Time."
                        His Excellency request your Explanation of this Matter. I am sir Your most Obedt Servt
                        
                        
                            J. Trumbull Jr Secty
                        
                    